DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 28-45, in the reply filed on 12/20/2021 is acknowledged. Claims 46-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claim Objections
The following claims, 28-29, 33-39, and 41 are objected for the following informalities:
Regarding claim 28, all instances of the phrase “comprised between” should be replaced with “between”. The phrase, “a temperature Treheat comprised between 1150C and 1300C”, should be replaced with the phrase “a temperature Treheat between 1150C and 1300C” The phrase, “a cooling rate Vc1 comprised between”, should be replaced with the phrase “a cooling rate Vc1 between”. The phrase, “a continuous annealing temperature TICA comprised between”, should be replaced with the phrase “a continuous annealing temperature TICA between”. The phrase, “continuous annealing time tICA comprised between 3s”, should be replaced with the phrase “continuous annealing time tICA between 3s”. The word “comprised” in the phrase “comprised between” is not necessary and should be deleted in all instances. Claims 33-39 and 41 also have “comprised between” language and are objected to for the same reasons disclosed above in Claim 1. The word “comprised” should be removed from the phrase “comprised between” in Claims 33-39 and 41 as well. 
Regarding claim 29, the phrase “ferrite, grains of the ferrite having” should be replaced with the phrase “ferrite, wherein grains of the ferrite have”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the limitation “unavoidable impurities resulting from processing” renders the claim indefinite. It is not clear what impurities would result from processing as opposed to other unavoidable impurities. For the purposes of examination, the limitation “unavoidable impurities resulting from processing” is given the broadest reasonable interpretation and interpreting this limitation as unavoidable impurities”. 
Claims 29-45 are rejected based on their dependency to claim 28. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2014/0230971 A1), hereinafter “Kawasaki”.
Regarding claim 28, Kawasaki discloses a method for manufacturing a high strength steel sheet having excellent formability that includes hot-rolling a steel slab, wherein the steel slab has a composition containing, by mass %, C: 0.03% or more and 0.35% or less, Si: 0.5% or more and 3.0% or less, Mn: 3.5% or more and 10.0% or less, P: 0.1% or less, S: 0.01% or less, N: 0.008% or less and the balance comprising Fe and inevitable impurities (Abstract), which overlaps with the instantly claimed composition comprising by weight percent, “0.1%≤C≤0.4%, 3.5%≤Mn≤8.0%, 0.1%≤Si≤1.5%, 0.002%≤N≤0.013%, and a remainder being iron and unavoidable impurities resulting from processing”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. The other elements in Claim 1 (Al, Mo, Cr, Nb, Ti, V, B, S, and P) are not required since the lower limit of these elements is 0%.  
reheat comprised between 1150C and 1300C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 28, Kawasaki discloses that the reheated steel slab undergoes a hot-rolling process when the steel slab is at a temperature between 1100C and 1300C (Paragraph [0088]) and discloses a finish rolling temperature of 870C (Paragraph [0109]), which overlaps with the instantly claimed hot rolling temperature, “hot rolling the reheated steel semi-product at a temperature comprised between 800C and 1250C, with a final rolling temperature TFRT higher than or equal to 800C, thereby obtaining a hot rolled steel sheet”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 28, Kawasaki discloses that after the hot-rolling process, the steel sheet undergoes a coiling process at temperature from the Ar1 transformation point to the Ar1 transformation + (the Ar3 transformation point – the Ar1 transformation point)/2 (Paragraph [0089]). Table 2 of Kawasaki discloses Examples No. 1-54 that discloses the coiling temperatures is 600C or lower (Table 2), which satisfies the instantly claimed range, “cooling the hot rolled steel sheet down to a coiling temperature Tcoil lower than or equal to 650C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
-Regarding claim 28, Kawasaki does not expressly disclose “a cooling rate Vc1 between 1C/s and 150C/s”. Kawasaki discloses that there is no particular limitation on a cooling method or a cooling rate 
Furthermore, the instant specification in Paragraph [0093] states that the when the cooling rate is below 1C/s, the microstructure (i.e., grain size) becomes too coarse and the final mechanical properties deteriorate, and when the cooling rate is above 150C, the cooling process becomes difficult to control. Since Kawasaki discloses a substantially similar composition with the same grain sizes and area fractions (Paragraphs [0098]-[0103], See Claim 29 rejection below), one of ordinary skill in the art would expect the cooling rate of Kawasaki to be the same or overlapping with the instantly claimed cooling rate between 1C/s to 150 C/s in order to produce a steel sheet with the same grain size or coarseness. 
Regarding claim 28, Kawasaki discloses that after coiling, the steel sheet undergoes a heat treatment or annealing step (Paragraph [0109]), wherein the heat treatment step can include any one of a continuous annealing method or a batch annealing method (Paragraph [0100]). Kawasaki discloses that the heating or annealing step is performed at a temperature range of the Ac1 transformation point -200C to the Ac1 transformation point for 30 minutes or more (Abstract, Table 2, [0009]), which overlaps with the instantly claimed range, “continuous annealing temperature TICA comprised between TICAmin and ICAmax, with TICAmin=650C, and TICAmax being the temperature at which 30% of austenite is formed upon heating, the hot-rolled steel sheet being held at the continuous annealing temperature TICA for a continuous annealing time tICA between 3s and 3600s”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 28, Kawasaki discloses that after holding the steel sheet at a heat treatment or annealing temperature (Paragraphs [0094]-[0095]), a cooling step is performed (Paragraph [0095], [0109]), wherein the cooling step can cool the sheet metal to 200C or lower or to room temperature (Paragraphs [0100]-[0103], [0109]). Kawasaki discloses that there is no particular limitation on a cooling method or a cooling rate when cooling is performed (Paragraph [0093]), and discloses various cooling methods such as furnace cooling, air cooling, gas jet cooling, mist cooling, and water cooling (Paragraph [0093]). It would have been obvious to one of ordinary skill in the art to determine a suitable cooling rate to room temperature in order to achieve the desired temper conditions and area fraction ranges of the ferrite, austenite, and martensite grains (Paragraphs [0064], [0069],[0098]-[0103], See Claim 29 rejection below). Such a determination would require only routine experimentation by those of ordinary skill in the art. Furthermore, note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Furthermore, the instant specification in Paragraph [00105]-[00106] states that the when the cooling rate is below 1C/s, segregation occurs in the hot-rolled and annealed steel sheet enhancing temper embrittlement, so that its cold-rollability is not satisfactory. Since Kawasaki discloses a substantially similar composition with the similar temper and cold-rollability properties (Abstract, Paragraphs [0098]-[0110]), one of ordinary skill in the art would expect the cooling rate of Kawasaki to be the same or overlapping withthe instantly claimed cooling rate of at least 1 C/s in order to produce a steel sheet with the same grain size or coarseness. 

Regarding claim 29, Kawasaki discloses the steel sheet has a microstructure including, in terms of area fraction, 30.0% to 80% of ferrite (Paragraph [0064]), 10% to 40% of austenite (Paragraph [0069]), which overlaps with the instantly claimed range, “at most 30% of austenite”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Kawasaki discloses that recrystallized ferrite having a small grain size results in the improvement of formability and ductility and allows for small grain size formation of austenite, resulting in a more stable retained austenite grain structure (Paragraph [0098]). Kawasaki discloses that the average grain size of retained austenite is 2 microns or less (i.e., ferrite grains of the ferrite having an average size of at most 3 µm) and teaches that if heat treatment exceeds a certain heating period, the grain sizes of ferrite become too large and the desired grain size of 2 microns or less cannot be achieved (Paragraphs [0099], [0103]). Kawasaki discloses that the steel can include one or more of martensite, tempered martensite, pearlite and carbides such as cementite as a balance of the microstructure other than ferrite, bainite, and retained austenite (Paragraph [0083]). The area fraction ranges of ferrite and austenite are disclosed above. As an example, if the area fraction of ferrite is 55% and the area fraction of austenite is 40%, the balance of the microstructure, which would be 5%, would include one or more of martensite, tempered martensite, pearlite and carbides such as cementite, which satisfies the instantly claimed range, “at most 8% of fresh martensite “. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Kawasaki discloses that Mn is a chemical element which forms in low-temperature 
Regarding claim 30, Kawasaki does not expressly teach “wherein the hot rolled and annealed steel sheet has a Vickers hardness lower than 400 HV”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01). In the instant case, the steel sheet of Kawasaki would be expected to have the same or similar properties as the instantly claimed steel sheet because the steel sheet of Kawasaki appears to have the same or substantially the same composition and microstructure, and the steel sheet of Kawasaki is made by a substantially similar process, as disclosed above in Claim 28 (Abstract, Paragraphs [0085]-[0109]). In the instant case, such properties would have naturally flowed from the cited reference steel since the claimed composition, microstructure, grain properties, and process of making are closely met in view of overlapping ranges.
Regarding claim 31, Kawasaki does not expressly teach “wherein the hot-rolled and annealed steel sheet has a Charpy energy at 20C of at least 50 J/cm2”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  The steel sheet of Kawasaki would be expected to have the same or similar properties as the instantly claimed steel sheet because the steel sheet of Kawasaki 
Regarding claim 32, Kawasaki discloses that any one of a continuous annealing method and/or a batch annealing method may be utilized as a heat treatment method (Paragraph [0100]). Kawasaki discloses that after the continuous annealing or heat treatment step, the steel sheet undergoes a pickling process before undergoing a cold rolling process (Paragraph [0095]-[0097],[0109]).
Regarding claim 33, Kawasaki discloses that after coiling, the steel sheet is subjected to heat treatment or a continuous annealing step before a pickling, cold-rolling, and another heat treatment or annealing step (Paragraph [0100], [0109]). Kawasaki discloses the heat treatment or annealing treatment time period is between 30 seconds and 360 minutes (Paragraph [0099]), which overlaps with the instantly claimed range, “wherein the continuous annealing time tICA is between 200 s and 3600 s “. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 34, Kawasaki discloses after cold-rolling, the steel sheet undergoes another heat or annealing treatment (Paragraph [0099], [0109]) and discloses that the annealing temperature is from the Ac1 transformation point to the Ac1 transformation + (the Ac3 transformation point – the Ac1 transformation point)/2 (Paragraph [0099]). Kawasaki discloses several examples of the heat or annealing treatment after cold rolling that is 650C or greater, as disclosed in Table 2 that is held at a duration of 30 seconds to 360 minutes (Table 2, Paragraph [0099]), which overlaps with the instantly claimed range, “heating the cold-rolled steel sheet to an annealing temperature Tanneal comprised between 650C and 1000C; and holding the cold-rolled steel sheet at the annealing temperature Tanneal anneal between 30s and 10 min “. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 35, Kawasaki discloses a steel sheet composition grade A in Table 1, and discloses that the Ar3 (i.e., Ae3) transformation point is 762C (Table 1). The instant invention discloses in claim 28 that TICAmin = 650C. In Table 2 of Kasaki, examples 1-22 show the heat treatment or annealing treatment after cold rolling for steel grade A to range from 500C to 800C, which overlaps with the instantly claimed range, “wherein the annealing temperature Tanneal is comprised between TICAmin and Ae3“. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 36, Kawasaki discloses a steel sheet composition grade A in Table 1, and discloses that the Ar3 (i.e., Ae3) transformation point is 762C (Table 1). In Table 2 of Kawasaki, example No.  19 discloses the heat treatment or annealing treatment after cold rolling for steel grade A to be 800C, which overlaps with the instantly claimed range, “wherein the annealing temperature Tanneal is comprised between Ae3 and 1000C“. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 37, Kawasaki discloses that after holding the steel sheet at a heat treatment or annealing temperature (Paragraphs [0094]-[0095]), a cooling step is performed (Paragraph [0095], [0109]), wherein the cooling step can cool the sheet metal to 200C or lower or to room temperature (Paragraphs [0100]-[0103], [0109]). Kawasaki discloses that there is no particular limitation on a cooling method or a cooling rate when cooling is performed (Paragraph [0093]), and discloses various cooling methods such as furnace cooling, air cooling, gas jet cooling, mist cooling, and water cooling (Paragraph [0093]). It would have been obvious to one of ordinary skill in the art to determine a suitable cooling rate to room temperature in order to achieve the desired temper conditions and area fraction ranges of the ferrite, austenite, and martensite grains (Paragraphs [0064], [0069],[0098]-[0103], See Claim 29 
 Furthermore, the instant specification in Paragraph [00105]-[00106] states that the when the cooling rate is below 1C/s, segregation occurs in the hot-rolled and annealed steel sheet enhancing temper embrittlement, so that its cold-rollability is not satisfactory. Since Kawasaki discloses a substantially similar composition with the similar temper and cold-rollability properties(Abstract, Paragraphs [0098]-[0110]), one of ordinary skill in the art would expect the cooling rate of Kawasaki to be the same or overlapping with the instantly claimed cooling rate of at least 1 C/s in order to produce a steel sheet with the same grain size or coarseness. 
Regarding claim 38, Kawasaki discloses that after the heat treatment or annealing step, the steel sheet can be cooled to a holding temperature that is between the Ac1 transformation point – 200C to the Ac1 transformation point for 30 minutes or more, and then further cooling the steel sheet to room temperature (Paragraph [0095]). Table 1 of Kawasaki discloses different Ac1 transformation points for different steel grade compositions A-V. For example, Steel Grade A has a Ac1 transformation point temperature of 634C, therefore the holding temperature of Steel Grade A is between 434C and 634C, which overlaps with the instantly claimed range, “a holding temperature TH comprised between 350C and 550C“. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Kawasaki does not expressly disclose the cooling rate between 1C/s and 70C/s. Kawasaki discloses that there is no particular limitation on a cooling method or a cooling rate when cooling is performed (Paragraph [0093]), and discloses various cooling methods such as furnace cooling, air cooling, gas jet cooling, mist cooling, and water cooling (Paragraph [0093]). It would have been obvious to one of ordinary skill in the art to determine a suitable 
Furthermore, the instant specification in Paragraph [00105]-[00106] states that the when the cooling rate is below 1C/s, segregation occurs in the hot-rolled and annealed steel sheet enhancing temper embrittlement, so that its cold-rollability is not satisfactory. Since Kawasaki discloses a substantially similar composition with the similar temper and cold-rollability properties(Abstract, Paragraphs [0098]-[0110]), one of ordinary skill in the art would expect the cooling rate of Kawasaki to be the same or overlapping withthe instantly claimed cooling rate of at least 1 C/s in order to produce a steel sheet with the same grain size or coarseness. 
Regarding claim 39, Kawasaki discloses a heat treatment or annealing step (i.e., tempering), wherein the steel sheet is held at a tempering temperature that is between the Ac1 transformation point – 200C to the Ac1 transformation point for 30 minutes or more (Paragraph [0092]). Table 1 of Kawasaki discloses different Ac1 transformation points for different steel grade compositions A-V. For example, Steel Grade A has a Ac1 transformation point temperature of 634C, therefore the holding temperature of Steel Grade A is between 434C and 634C, which overlaps with the instantly claimed range, “a step of tempering the cold-rolled and heat treated steel sheet at a tempering temperature TT comprised between 170C and 450C“. overlap or lie inside ranges disclosed by prior art”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
. 
Claims 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2014/0230971 A1), and further in view of WO 2017/108959 A1, wherein Gospodinova et al (US 2020/0270713 A1), hereinafter “Gospodinova”, is used and cited herein as an English language equivalent.
Regarding claim 41, Kawasaki discloses that after holding the steel sheet at a heat treatment or annealing temperature (Paragraphs [0094]-[0095]), a cooling step is performed (Paragraph [0095], [0109]), wherein the cooling step can cool the sheet metal to 200C or lower or to room temperature (Paragraphs [0100]-[0103], [0109]).
Regarding claim 41, Kawasaki is silent in regards to a quenching step and a reheating step to a partitioning temperature. 
However, Gospodinova, in the same field of endeavor as Kawasaki, discloses a method for producing a coated steel sheet having excellent tensile strength and ductility, wherein the chemical composition of the steel sheet contains in weight%: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.7%, 0.2%≤Si≤1.6% and nitrogen less than 0.01% (Abstract, Paragraph [0095]), which overlaps with the composition of Kawasaki and the instant invention. Gospodinova discloses a method of treating the steel sheet by successive annealing, quenching, heating, hot-dipping, and cooling steps (Abstract), similar to the process steps  of Kawasaki disclosed in claim 28 above. Gospodinova discloses that the steel sheet has a microstructure consisting of, in surface fraction, between 3% and 15% of retained austenite, at most 5% of fresh martensite, at most 35% of bainite and between 5% and 35% of ferrite (Abstract), which overlaps with the microstructure of Kawasaki and the claimed invention. Gospodinova discloses a quenching step of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further applied the quenching step of Gospodinova to the steel sheet composition of Kawasaki, wherein the quenching step is from a temperature of at least 600C at a cooling rate comprised between 20 C/s and 50 c/s down to a quenching temperature QT between 200C and 270C, in order to obtain the desired microstructure of the steel sheet and to improve the tensile strength, as taught by Gospodinova above (Paragraph [0134]).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further applied the reheating step of Gospodinova to the steel sheet composition of Kawasaki, wherein the reheating step comprises heating the steel sheet to a partitioning temperature PT comprised between 400C and 480C for a period between 50s and 250s, in order to improve the elongation properties of the steel sheet composition, as taught by Gospodinova above (Paragraph [0134]). 
Kawasaki modified by Gospodinova teaches a quenching step of the steel sheet from a temperature of at least 600C at a cooling rate comprised between 20 C/s and 50 c/s down to a quenching temperature QT between 200C and 270C (Paragraph [0134]) and a reheating step of the steel anneal to a quenching temperature QT comprised between Mf+20C and Ms-20C, at a cooling rate Vc4 high enough to avoid the formation of ferrite and pearlite upon cooling; reheating the cold-rolled steel sheet from the quenching temperature QT to a partitioning temperature Tp comprised between 350C and 500C, and maintaining the cold-rolled steel sheet at a partitioning temperature Tp for a partitioning time tp comprised between 3s and 1000s”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 42, Kawasaki modified by Gospodinova, discloses that after a heat or annealing treatment step, the steel sheet has a microstructure including, in terms of area fraction, 30.0% to 80% of ferrite (Kawasaki; Paragraph [0064]), 10% to 40% of austenite (Kawasaki; Paragraph [0069]), which overlaps with the instantly claimed range, “between 10% and 45% of ferrite; austenite “. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Kawasaki modified by Gospodinova discloses that the steel can include one or more of martensite, tempered martensite, pearlite and carbides such as cementite as a balance of the microstructure other than ferrite, bainite, and retained austenite (Kawasaki; Paragraph [0083]). As an example, if the area fraction of ferrite is 60% and the area fraction of austenite is 40%, the balance of the microstructure would be 0%, which satisfies the instantly claimed range, “at most 0.3% of cementite, particles of the cementite, if any, having an average size lower than 50 nm “. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 43, Kawasaki modified by Gospodinova discloses that after a heat or annealing treatment step, the steel sheet has a microstructure including, in terms of area fraction, 30.0% to 80% of 
Regarding claim 44, Kawasaki modified by Gospodinova discloses after heating the steel plate at a certain temperature and duration (Kawasaki; Paragraph [0099]), that the steel sheet can be cooled to room temperature (Kawasaki; Paragraph [0100]). 
Regarding claim 45, Kawasaki modified by Gospodinova discloses that the steel sheet can undergo a hot-dip galvanizing treatment in which the steel sheet is subjected to heat treatment in a galvanizing bath at a temperature of 440C to 550C (Kawasaki; Paragraph [0105]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-52 and 53-54 of copending Application No. 16/954510 (‘510). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 42-52 and 53-54 of ‘510 teach an overlapping composition, microstructure, physical characterized properties, coated steel sheet and similar method steps including reheating, hot-rolling, cooling, continuous annealing, 2, these features would have naturally flowed from the steel material of the reference application, as the reference application ‘510 has a substantially similar composition, processing, and microstructure. Thus, no patentable distinction was found in the instant claims compared with claims 42-52 and 53-54 of copending Application No. 16/954510.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-32 of copending Application No. 16/766328 (‘328). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 30-32 of ‘328 teach an overlapping composition, microstructure, physical characterized properties, coated steel sheet and similar method steps including reheating, hot-rolling, cooling, continuous annealing, cold-rolling, pickling and quenching steps that overlaps with the present invention as recited in claims 28-45. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Although the claims 30-32 of ‘328 do not explicitly recite a Vickers hardness lower than 400 HV or a Charpy energy at 20C of at least 50 J/cm2, these features would have naturally flowed from the steel material of the reference application, as the reference application ‘328 has a substantially similar composition, processing, and microstructure. Thus, no patentable distinction was found in the instant claims compared with claims 30-32 of copending Application No. 16/766328.


Claims 28-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-32 of copending Application No. 16/765207 (‘207). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 30-32 of ‘207 teach an overlapping composition, microstructure, physical characterized properties, coated steel sheet and similar method steps including reheating, hot-rolling, cooling, continuous annealing, cold-rolling, pickling and quenching steps that overlaps with the present invention as recited in claims 28-45. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Although the claims 30-32 of ‘207 do not explicitly recite a Vickers hardness lower than 400 HV or a Charpy energy at 20C of at least 50 J/cm2, these features would have naturally flowed from the steel material of the reference application, as the reference application ‘207 has a substantially similar composition, processing, and microstructure. Thus, no patentable distinction was found in the instant claims compared with claims 30-32 of copending Application No. 16/765207.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734